 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ALLAH,                                            CASE NO. C18-1303-MJP

11                                  Plaintiff,                ORDER ADOPTING REPORT AND
                                                              RECOMMENDATION
12                  v.

13          WASHINGTON STATE
            PENITENTIARY,
14
                                    Defendant.
15

16
            THIS MATTER comes before the Court on Plaintiff’s Objections to the Report and
17
     Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate Judge (Dkt.
18
     Nos. 4, 6). Having reviewed the Report and Recommendation, the Objections, and the related
19
     record, the Court ADOPTS the Report and Recommendation, DENIES Plaintiff’s Motions for
20
     Leave to Proceed In Forma Pauperis (Dkt. Nos. 1, 5), and DENIES Plaintiff’s Motion for
21
     Immediate Release (Dkt. No. 8). Plaintiff is directed to pay the filing fee within 14 days of the
22
     date of this Order. Failure to do so shall result in dismissal with prejudice.
23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1          Under Federal Rule of Civil Procedure 72, the Court must resolve de novo any part of the

 2   Magistrate Judge’s Report and Recommendation that has been properly objected to and may

 3   accept, reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3); see also 28

 4   U.S.C. § 636(b)(1). Plaintiff raises numerous objections to the Report and Recommendation,

 5   including (1) that he is being falsely imprisoned and confined without a warrant; (2) that he is

 6   not and has never been a citizen of the United States; and (3) that he cannot pay the filing fee

 7   because the DOC is taking money from him. (Dkt. No. 6.) However, Plaintiff does not explain

 8   how or why these facts would allow him to proceed in forma pauperis where he has otherwise

 9   failed to demonstrate that he was “under imminent danger of serious physical injury” at the time

10   he signed his civil rights complaint. See 28 U.S.C. § 1915(g). The Court further notes that

11   Plaintiff’s Motion for Immediate Release does not state a cognizable claim under either the

12   Administrative Procedures Act or the Washington Administrative Code.

13          The Court concurs with Judge Tsuchida’s analysis and suggested disposition, and

14   therefore ADOPTS the Report and Recommendation in its entirety. The Court DENIES

15   Plaintiff’s Motion to Proceed In Forma Pauperis (Dkt. Nos. 1, 5) and DENIES Plaintiff’s Motion

16   for Immediate Release (Dkt. No. 8). Plaintiff is ordered to pay the $400 filing fee no later than

17   October 29, 2018. If Plaintiff fails to pay the fee by this date, the Court will direct the Clerk of

18   Court to enter judgment dismissing the case without prejudice.

19          The clerk is ordered to provide copies of this order to Plaintiff and Judge Tsuchida.

20          Dated October 15, 2018.



                                                            A
21

22
                                                            Marsha J. Pechman
23                                                          United States District Judge

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
